Wright, J.,
dissenting. I respectfully dissent from the majority opinion in this matter. I joined my former colleague, Justice Herbert Brown, in his dissent in Esparza’s original appeal, State v. Esparza (1988), 39 Ohio St.3d 8, 16, 529 N.E.2d 192, 200. Furthermore, I think the error raised by appellant in his first proposition of law is a “structural error,” rendering a harmless-error analysis inappropriate. Arizona v. Fulminante (1991), 499 U.S. 279, 309, 111 S.Ct. 1246, 1265, 113 L.Ed.2d 302, 331.